Appellate Docket Number: jl3-14-00643-CV
                                  i
Appellate Case Style:             Michael A. Alex                                                                                   .




                             Vs   '                                                                                                                . - . . . . - . . ---     -   -
                                  Brownsville Independent School District                                                                                          pit PH
Companion Case No.: 2010-DCL-8142                                                                                                                                 EDINBURG

                                                                                                                                                         JAN 2 6 2015 ~ \                   \




                                                                                                                                         DORIAN E. BAW/tfeZ, CLERK
Amended/corrected statement:                             DOCKET ING                   STATEMENT (Civil)                                 BY                         ty] V \
                                                  Appellate Court: j 3th Coutt of Appeals                                                                         (
                                             (to be filed in the court o f appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                           II. Appellant Attorney(s)

^ Person Q Organization (choose one)                                                   [*~1    Lead Attorney
                                                                                       First Name:

First Name:          Michael                                                           Middle Name: [
Middle Name: JA.                                                                  j    Last Name:   }                                                                                  "j
Last Name:           JAlex                                                    J        Suffix: |          J
Suffix: |                                                                              Law Firm Name:["""                                                                              j
ProSe: ®                                                                               Address 1:

Address I:          ;4 Sybil Drive                                                     Address 2:

Address 2:          '[                                                       •|        City:                          [_
City:     ...        Brownsville                                                       State:     jTexas                                     ] Zip+4:                 "              • I
State:     [Texas                        jZip+4 [78520                   •
                                                                                       Telephone:                                                            j ext.
Telephone:           956-350-4331                ext.                                  Fax:
                                                                                                      —•—-""*-—••'•                          ••""—-—   •••




Fax:                                                                                   Email:

Email:      kikbutinc@yahoo.com                                                        SBN:

III. Appellee                                                                          IV. Appellee Attorney(s)
r~l Person ^Organization (chooseone)                                                   [>xl    Lead Attorney
Organization Name: Brownsville Independent School District                        )    First Name:                    Stacy

First Name:                                                                            Middle Name: fluer

Middle Name:                                                                           Last Name:                     Castillo

Last Name:                                                                             Suffix:

Suffix:                  31                                                            Law Firm Name: jWalsh, Anderson, Gallegos, Green &Trevino,
ProSe: O                                                                               Address 1:                     {100 NE Loop 410

                                                                                       Address 2:                     Suite 900

                                                                                       City:                          San Antonio

                                       RECEIVED                                        State:
                                                                                       Telephone:
                                                                                                  [Texas
                                                                                                                      210-979-6633
                                                                                                                                             1 Zip+4: (78216
                                                                                                                                                             }ext
                                          JAN 2 6 2015                                 Fax:       210-979-7024

                                      13TH COURT OFAPPEALS                             Email:     scastillo@wabsa.com
                                                                                       SBN:       00796322
                                                                                                  i                                                           i


                                                                     Pagel of 7
                                                                                       f&MSffl                                              Wffp^gM
   O^jfesSna(Sir^GjpSErDi^-?!1 uuTisaictionl                                                            $E*
Nature of Case (Subject matter or type of case): ^fferlEinplr^fBaTt*: *' >s                    "

Date order orjudgment signed: ^^oberj20^S;i^^|^^d                           Type ofjudgment: Jury Triai:/                                       •mM

Date notice ofappeal filed in trial court: ^S^^^WW^^^^llii^^^^^^rfTif^^^
If mailed tothe trial court clerk, also give the date mailed: ^pjl|j^^^^^^^^^
Interlocutory appeal of appealable order: • Yes ^ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
                                                                                                                                                          '77TSP^"m»4^S
                                mtmm&r^^,       i


Accelerated appeal (See TRAP 28):                   • Yes ^ No

                                                                                                                                                 HHi Z^^l&L^SL.     ^


Parental Termination or Child Protection? (See TRAP 28.4): • Yes g]No

Permissive? (See TRAP 28.3):                         • Yes Kl No
If yes, please specify statutory or other basis for such status;
                                                                    flStf
Agreed? (See TRAP 28.2):                             D Yes ^ No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, orpriority under statute orrule:                             O Yes £>.iif'i Sl'-ii;


    1fo®g^Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                                            • Yes        No

If yes, please attach a copy of the petition.



Date bankruptcy filed:                                                                               Bankruptcy Case Number:




                                                                                                            mm
                                                                                                                H

Court:     ji|Hfi^Di^i^^^^^^i^                                                                        mm
                                                                                                            Clerk's Record:

County: M^^f^'lll' „,                                     '..-•#j|&|                                        Trial Court Clerk:     gj District •   County
Trial Court Docket Number (Cause No.)- 20T0M^^1P1                                                          Was clerk's record requested?        ^] Yes •    No


Trial Judge (who tried or disposed of case):                                                                If no, date it will be requested:
First Name:               Alex'                                                                             Were payment arrangements made with clerk?
Middle Name: Wy- y;r»                                           ' JSJH|                                                                             •Yes gjNo • Indigent
Last Name:                Gabert^                            XfPS^l^'
                                                                                                            (Note: No request required under TRAP 34.5(a),(b))
Suffix:
                                   .'^p^''!'
Address 1:                  R:0$Bbx|726fW

Address 2 :                   ?•_•_>$;>m
                                     r;-rj                                 flsSAfe?"*** 2Sg@ "11 j
City:                       HgMjCirf                                       *'-'\'^   ', •

State: £ ^ P M ^ ^ Zip +4:
                        4: |858|
                           78582

Telephone:                                                              ext.


Fax:      r- . • ^ . , . •,.,•..*.-,..   r-.r---.ir'1 -..y-.-j:.---TJ


Email:




Reporter's or Recorder's Record:

Is there a reporter's record?                                           £3 Yes •     No
Was reporter's record requested?                                        D3 Yes • No
Was therea reporter's recordelectronically recorded? ££] Yes •                                             No
Tfyes. date requested: 0ctobef$lgp2O,l

If no, date it will be requested:                                        SMS                L*L_-~
Were payment arrangements made with the court reporter/court recorder? rn Yes ^No • Indigent




                                                                                                     Page 3 of 7
§3 Court Reporter                         •     Court Recorder
•   Official                              I I Substitute



First Name:        Michelle

Middle Name:

Last Name:         Cardenas

Suffix:                     i

Address 1:         974 E. Harrison Street

Address 2:         Judicial Building, Third Floor

City:              Brownsville

State:    (Texas                      Zip + 4: 78520
Telephone:      956-544-0877             ext.

Fax:

Email:


X. Supersedeas Bond

Supersedeas bondfiled: • Yes            No       If yes, date filed:

Will file: • Yes |g No


XI. Extraordinary Relief

Will yourequest extraordinary relief(e.g. temporary or ancillary relief) from thisCourt?             • Yes ^ No
Tfyes, briefly state the basis for your request: 1


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?               Yes QNo
Ifno, please specify:}
Hasthe case beenthrough an ADR procedure? [XjYes • No
Tfyes, who was the mediator? Don Wittig
What type of ADR procedure?        Mediation

At what stage did the case go through ADR?             )Pre-Trial      •    Post-Trial   •   Other
If other, please specify:

Type of case?      Employment Discrimination
Givea briefdescription of the issueto be raised on appeal, the reliefsought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



Howwas the case disposed of?         [Trial
Summary of relief granted, including amount of moneyjudgment, and if any, damagesawarded. Judgement in favor of Brownsville TSD
                                                                                                        and awarded attorney fees
Tfmoneyjudgment, what was the amount? Actual damages:                      $0.00
Punitive (or similar) damages: $0.00

                                                                       Page 4 of 7
Attorney's fees(trial):   MM3WMM^M
Attorney's fees (appellate): ^^^.flZZ^^^S

Ifomer, please specify^ourtJawardedsBrownsviUepDiS'lSSiOOO^1            1anorn     ses a.s    :ll as eo



Will youchallenge thisCourt's jurisdiction?      • Yes £><3 No
Does judgment have language that one or more parties "take nothing"?          Yes •     No
Does judgment havea Mother Hubbard clause? • Yes £XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd; 5th, or 14th Courts of Appeals)

The Courts ofAppeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conductinga program to place a limited number of civil appeals with appellate counselwho will representthe appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsiblefor screeningand selectingthe civil cases for inclusionin the Programbased upon a number of
discretionary criteria, including the financial means of the appellant or appellee. Ifa case is selected by the Committee, and can be matched
with appellatecounsel,that counselwill take over representation of the appellantor appelleewithout charginglegal fees. More information
regardingthis program can be found in the Pro Bono Program Pamphletavailable in paper form at the Clerk's Office or on the Internetat
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submityour case for possible inclusionin the Pro Bono Program,the Pro Bono Committeewill select
your caseand that pro bono counsel can be found to represent you. Accordingly, you shouldnot forego seeking othercounsel to represent you
in this proceeding. By signingyour name below,you are authorizingthe Pro Bono committeeto transmit publiclyavailable facts and
information aboutyour case, including parties and background, throughselected Internetsites and Listservto its pool ofvolunteer appellate
attorneys.
Do youwantthis case to be considered for inclusion in the Pro BonoProgram?               •   Yes •    No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? • Yes • No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committeeand the informationused solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

Ifyou have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Departmentof Health and Human Services Federal Poverty Guidelines?             • Yes • No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing todisclose your financial circumstances tothe Pro Bono Committee? • Yes • No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internetat http://www.tex-app.org. Your participation in the Pro Bono Programmay be conditioned uponyour execution of
an affidavit under oath as to your financial circumstances.

Give a brief description ofthe issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to die right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                   Date:             January .19,2015



Printed Name: Michael A. Alex                                                            State Bar No.:




Electronic Signature: Michael A. Alex
    (Optional)        k'""~ ~




                                                               Page 6 of 7
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on



Signature of counsel (or pro se party)                                   Electronic Signature: ^^^^^^^^^^^^^^^^^^^H
                                                                                (Optional)

                                                                         State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) ifthe person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served: ^gu^Mail
First Name:      §tac|
Middle Name:     __

Last Name:       @astmo
Suffix:




Telephone: MBJTJ **•
Fax:    m$mM
Email:

If Attorney, Representing Party's Name:




                                                               Page 7 of 7